 



Exhibit 10.13

Page: 1

SUMMARY OF CHEVRONTEXACO MANAGEMENT INCENTIVE PLAN AWARDS AND CRITERIA

The Management Incentive Plan (MIP) of ChevronTexaco Corporation is an annual
cash incentive plan that links awards to performance results of the prior year.
Individual target awards vary by salary grade and are based on the competitive
annual bonus practices of the nine oil competitors, with reference to the award
levels of the general industry comparator group. In any given year, actual
individual awards vary from zero to 200 percent of target or more, reflecting
ChevronTexaco’s business results and performance at the business unit and
individual level.

Awards are based on the assessments by the Management Compensation Committee of
ChevronTexaco’s Board of Directors of performance compared with objectives and
performance compared with the peer competitor group. An individual’s actual
award is based on three components, with each component weighted equally. The
components are: corporate results, operating company/Strategic Business Unit
(SBU)/staff results and a Leadership Performance Factor. The Leadership
Performance Factor is based on personal contribution in achieving business
results and leadership behaviors demonstrated in achieving the results. The
chief executive officer’s award is based on two components, corporate results
and individual performance. Although a formula of specifically weighted factors
is not used to determine the total MIP fund available or the reporting unit
ratings, the corporate component is heavily influenced by financial metrics
while the reporting unit ratings are a balance of financial and operational
metrics.

Corporate, operating company and SBU financial and strategic objectives are set
at the beginning of each year. Financial objectives are developed for: earnings,
Return On Capital Employed, cash flow, operating expense and other key operating
measures. Relative Total Stockholder Return (calculated as stock price
appreciation plus dividends on a reinvested basis) and non-financial measures
such as safety and reliability are also included in the evaluation process.
Results are measured against internal objectives and against external oil
competitor results.

An individual’s key job responsibilities and objectives are also established at
the beginning of each year. Individual objectives include achievement of
business unit financial goals as well as targets related to business operations
(e.g., refinery throughput, production volumes, product quality, safety,
environmental performance, etc.). Performance assessments are also made on other
factors, including diversity, leadership, teamwork, communication, developing
employees, creativity and innovation, and building partnerships.

The corporate performance assessment is the same for all MIP participants.
Individuals will have different operating company, SBU and leadership
performance assessments.

